DETAILED ACTION

This office action is in response to Remarks and Amendments filed March 11, 2021 in regards to a continuing application filed August 22, 2018 of U.S. Application 14/578,887 (now abandoned) filed December 22, 2014 which is a continuing application of U.S. Application 12/341,067 (now U.S. Patent No. 8,940,219) filed December 22, 2008 claiming priority to provisional application 61/018,009 filed December 31, 2007.  No claims have been amended.  Claims 5, 8, and 12-31 have been cancelled without prejudice. Claims 32-34 are new. Claims 1-4, 6-7, 9-11, and 32-34 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-4, 6-7, 9-11, and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Kumar et al. (US 2005/0012998 A1). 
Kumar et al. disclose a method of making an optical element comprising overmolding an at least partial coating comprising an at least partially ordered liquid crystal material and at least one partially aligned photochromic-dichroic compound on at least a portion of an optical substrate. Kumar et al. disclose in Figure 2 below:

    PNG
    media_image1.png
    194
    456
    media_image1.png
    Greyscale

overmolding a liquid crystal material on an existing substrate (212), wherein the existing substrate (212) defines a portion of a mold cavity (217) into which a liquid crystal material (218) is introduced to flow between surface (210) and surface (214) and the liquid crystal material (218) can be at least partially ordered by exposure to an electric field, a magnetic field, or linearly polarized radiation (infrared, ultraviolet, or visible). 
However, Kumar et al. do not teach or fairly suggest the claimed ophthalmic device having an optical surface and a plurality of additive fabrication lamina, wherein one of the plurality of additive fabrication lamina forms at least a portion of the optical surface.  The molded constructions of Kumar et al. are not additive fabrication lamina and Kumar et al. overmolds a liquid crystal material on an existing substrate (212) and the existing substrate (212) defines a portion of a mold cavity (217) into which a liquid crystal material is introduced, therefore the liquid crystal material does not form at least a portion of the optical surface since the substrate (212) already exists.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/             Examiner, Art Unit 1763

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763